
Exhibit 10.1



 
FOURTH SUPPLEMENTAL INDENTURE
 
FOURTH SUPPLEMENTAL INDENTURE (this "Supplemental Indenture"), dated as of
October 22, 2008, among DRS Technologies, Inc., a Delaware corporation (the
"Company"), the Guarantors (as defined below) and The Bank of New York Mellon
(formerly known as The Bank of New York), as trustee (the "Trustee").
 
WHEREAS, the Company, certain of the Company's subsidiaries, as subsidiary
guarantors (the "Guarantors"), and the Trustee are parties to an indenture,
dated as of January 31, 2006, as supplemented by a supplemental indenture, dated
as of February 8, 2006, a second supplemental indenture, dated as of February
13, 2006, and a third supplemental indenture, dated as of February 20, 2007
(together, the "Indenture"), pursuant to which the Company issued its 2.00%
Senior Convertible Notes due 2026 (the "Notes");
 
WHEREAS, on May 12, 2008, the Company entered into an Agreement and Plan of
Merger with Finmeccanica – Societá per azioni, a societá per azioni organized
under the laws of Italy ("Finmeccanica"), and Dragon Merger Sub, Inc., a
Delaware corporation ("Sub") and a wholly-owned subsidiary of Finmeccanica,
pursuant to which, among other things, Sub will merge with and into Company,
with the Company continuing as the surviving corporation (the "Merger");
 
WHEREAS, Section 7.1 of the Indenture provides that the Company shall not merge
or enter into certain other transactions unless certain requirements specified
therein are satisfied;
 
WHEREAS, Section 12.4 provides that if a merger or certain other transactions
involving the Company occur, as a result of which holders of Common Stock of the
Company shall be entitled to receive stock, other securities, other property,
assets or cash ("Reference Property") with respect to or in exchange for such
Common Stock, then as of the effective time of such transaction, the Company
shall execute with the Trustee a supplemental indenture providing that the Notes
shall be convertible into cash up to the Base Amount and Reference Property, if
any, based on the twenty day average price of the Reference Property and the
applicable Conversion Rate and assuming such holder of Common Stock exercised
his rights of election, if any, as to the kind or amount of Reference Property
receivable upon transaction in the same manner as the majority of the holders of
Common Stock or, if there is no such majority, by a plurality of the holders of
Common Stock;
 
WHEREAS, as a result of the Merger, a holder of one share of Common Stock is
entitled to receive cash in the amount of $81.00 in exchange for each such
share;
 
WHEREAS, Section 11.1(c) of the Indenture provides that the Indenture may be
modified or amended by the Company and the Trustee to provide for conversion
rights of Holders of
 


 
 

--------------------------------------------------------------------------------

 




 
Notes if any reclassification or change of the Common Stock or any
consolidation, merger or sale of all or substantially all of the Company's
assets occurs;
 
WHEREAS, the execution and delivery of this instrument has been duly authorized
and all conditions and requirements necessary to make this instrument a valid
and binding agreement have been duly performed and complied with; and
 
WHEREAS, this Supplemental Indenture is being executed and delivered
concurrently with the effectiveness of the Merger.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:
 
 
ARTICLE 1

 
EFFECT OF MERGER
 
Section 1.01     In accordance with Section 12.4 of the Indenture, as of the
Effective Date of the Merger, each $1,000 aggregate principal amount of Notes
surrendered for conversion will be convertible solely into cash, in an amount
equal to the product of (x) $81.00 and (y) a number equal to the applicable
Conversion Rate immediately prior to the Effective Date, subject to adjustment
on the same terms as provided in Article XII of the Indenture.
 
Section 1.02     The consummation of the Merger constitutes a Fundamental Change
described in clause (iii) of the definition thereof in the Indenture. Pursuant
to Section 12.2(e) of the Indenture, the applicable Conversion Rate for any
Notes surrendered for conversion during the Make-Whole Period (as defined below)
will be increased by .5371 Additional Shares of Common Stock per $1,000
principal amount of such Notes, for a total of 17.2875 shares of Common Stock
per $1,000 principal amount of such Notes. "Make-Whole Period" means the period
commencing on the date hereof and ending on the Fundamental Change Repurchase
Date relating to the Merger (which date shall be specified in a written notice
given by the Company to the Holders and the Trustee in accordance with Section
5.1(b) of the Indenture).
 
 
ARTICLE 2
 
MISCELLANEOUS
 
Section 2.01     Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture.
 


 
2

--------------------------------------------------------------------------------

 




Section 2.02     This Supplemental Indenture shall become effective as of the
date hereof at such time as executed counterparts of this Supplemental Indenture
have been delivered by each party hereto to the other party thereto.
 
Section 2.03     On the date hereof, the Indenture shall be supplemented and
amended in accordance herewith, and this Supplemental Indenture shall form part
of the Indenture for all purposes, and the Holder of every Note heretofore or
hereafter authenticated and delivered under the Indenture shall be bound
thereby. The Trustee accepts the trusts created by the Indenture, as amended and
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions of the Indenture, as amended and supplemented by this
Supplemental Indenture.
 
Section 2.04     This Supplemental Indenture shall be deemed to be incorporated
in, and made a part of, the Indenture. The Indenture, as amended and
supplemented by this Supplemental Indenture, shall be read, taken and construed
as one and the same instrument and all provisions in the Indenture and the Notes
shall remain in full force and effect in accordance with the terms thereof and
as amended and supplemented by this Supplemental Indenture.
 
Section 2.05     In case any one or more of the provisions contained in this
Supplemental Indenture shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Supplemental Indenture, but this
Supplemental Indenture shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
Section 2.06     The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
 
Section 2.07     The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity and sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which are made
solely by the Company.
 
Section 2.08     In entering into this Supplemental Indenture, the Trustee shall
be entitled to the benefit of every provision of the Indenture and the Notes
relating to the conduct or affecting the liability of or affording protection to
the Trustee, whether or not elsewhere herein so provided.
 
Section 2.09     All covenants and agreements in this Supplemental Indenture by
the Company and the Trustee shall bind their respective successors and assigns.
Nothing in this Supplemental Indenture, express or implied, shall give to any
person, other than the parties hereto and their successors under the Indenture
and the Holders of the Notes, any benefit of any legal or equitable right,
remedy or claim under the Indenture.
 
Section 2.10     This Supplemental Indenture shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of law.
 
 
[Signatures on following page]
 
 




 
3

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.
 



 
DRS TECHNOLOGIES, INC.
 
 
 
By:
/s/ Richard A. Schneider      
Name:
Richard A. Schneider
 
   
Title:
Authorized Signatory
 
         
DRS Surveillance Support Systems, Inc.
 
DRS C3 Systems, Inc.
 
DRS Power & Control Technologies, Inc.
 
DRS Power Technology, Inc.
 
DRS Intelligence & Avionic Solutions, Inc.
 
DRS Signal Solutions, Inc.
 
DRS Codem Systems, Inc.
 
DRS Unmanned Technologies, Inc.
 
DRS Data & Imaging Systems, Inc.
 
DRS Tactical Systems, Inc.
 
DRS Tactical Systems Global Services, Inc.
 
DRS Test & Energy Management, LLC
 
DRS Sensors & Targeting Systems, Inc.
 
DRS Homeland Security Solutions, Inc.
 
Engineered Electric Company
 
Engineered Coil Company
 
DRS Mobile Environmental Systems Co.
 
DRS Sustainment Systems, Inc.
 
DRS Technical Services, Inc.
 
DRS Systems, Inc.
 
DRS Technologies Canada, Inc.
 
DRS Systems Management, LLC
 
DRS International, Inc.
 
Tech-Sym Corporation
 
Engineered Support Systems, Inc.
 
ESSI Resources, LLC
 
Universal Power Systems, Inc.
         
By:
/s/ Richard A. Schneider      
Name:
Richard A. Schneider
 
   
Title:
Authorized Signatory
 





[Signature Page for Fourth Supplemental Indenture]
 
 

--------------------------------------------------------------------------------

 







 
THE BANK OF NEW YORK MELLON
             
By:
/s/ Franca M. Ferrera      
Name:  France M. Ferrera
   
Title:     Assistant Vice President

 
 
 
 
 
 
 

 
 
 

 
[Signature Page for Fourth Supplemental Indenture]

 
 


 

